IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-50701
                           Summary Calendar



                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                                versus

                           ELIZABETH DOZAL,

                                                 Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                    USDC No. EP-01-CR-131-ALL-DB
                        --------------------
                          February 6, 2002
Before DUHE’, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     Defendant-Appellant     Elizabeth   Dozal   appeals   her   jury

conviction for possession with intent to distribute marijuana and

importation of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

952(a), 960(a)(1).   Dozal argues that the evidence presented at

trial was insufficient to support the jury’s finding that she

knowingly possessed and imported the marijuana concealed in the

tires of the truck that she was driving.

     “The knowledge element for possession or importation of drugs

can rarely be proven by direct evidence.”     United States v. Lopez,


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
74 F.3d 575, 577 (5th Cir. 1996).           “Knowledge of the presence of

contraband may ordinarily be inferred from the exercise of control

over the vehicle in which it is concealed.”               United States v.

Garcia, 917 F.2d 1370, 1376-77 (5th Cir. 1990).           However, when the

drugs are contained in a hidden compartment, this court requires

“additional evidence indicating knowledge--circumstances evidencing

a consciousness of guilt on the part of the defendant.”                 United

States   v.    Diaz-Carreon,   915 F.2d 951,   954   (5th   Cir.   1990).

Circumstances     such   as   nervousness,     conflicting   statements     to

inspection officials, and an implausible story may adequately

establish consciousness of guilt.        Id.

     Dozal’s inconsistent statements at the time of the offense,

her nervousness at the time of the customs inspection, and the

testimony of the passengers of the truck support the inference of

guilt.   Id.     The evidence established guilt beyond a reasonable

doubt. See United States v. Charroux, 3 F.3d 827, 830-31 (5th Cir.

1993).

     AFFIRMED.




                                     2